DETAILED ACTION
Response to Amendment and 
Status of the Claims
1.	Applicant’s amendment and response, submitted November 20, 2020 has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 11, 13, and 15-17 have been amended, claim 12 has been cancelled, and claims 18-23 are newly added. Claims 1-11 and 13-23 are pending in the application. 
2.	Groups I and II (claims 1-10) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	The scope of the independent invention that encompasses the elected species was set forth in the previous Office Action, i.e.:
a drug stent, comprising a stent body and a pharmaceutical composition comprising amlexanox distributed on the surface of the stent body, wherein the pharmaceutical composition further comprises an anti-proliferative drug, specifically rapamycin. 
The remaining anti-proliferative drugs other than rapamycin according to claim 13 that fall outside the scope of the independent invention are currently withdrawn from consideration.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Previous Claim Rejections - 35 USC § 112

5.	Claims 15-17 were previously rejected under 35 U.S.C. 112(b) as being indefinite for reciting a broad range or limitation followed by a narrow range or limitation that falls within the broad range or limitation. 
6.	After consideration of Applicant’s amendatory changes and persuasive arguments, the previous indefiniteness rejections are withdrawn.

Previous Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 11-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Davila et al, U.S. 2007/0179596 A1, in view of Su et al, U.S. 2005/0100654 A1.
	Claim 12 has been cancelled.  Claim 11 is amended to incorporate the recitation “wherein the active substance or the pharmaceutical composition has an inhibitory action on smooth muscle cells without inhibiting a growth of endothelial cells.” Upon further consideration of Applicant’s amendments, the following rejection is applied.
9.	Claims 11-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Davila et al, U.S. 2007/0179596 A1, in view of Su et al, U.S. 2005/0100654 A1, and further in view of Landriscina et al, J of Biol Chem (2000).

As amended, instant claim 11 is drawn to a drug stent, comprising a stent body and a pharmaceutical composition comprising amlexanox distributed on the surface of the stent body, wherein the pharmaceutical composition has an inhibitory action on smooth muscle cells without inhibiting a growth of endothelial cells, wherein the pharmaceutical composition further comprises an anti-proliferative drug, more specifically rapamycin (claim 13).  
	As further recited by claims 14-17 and new claims 18-23:
	(a) 	the drug loading rate of amlexanox on the drug stent is from 20 g/cm2 to 			about 140 g/cm2 (claim 14); and
	(b)	the drug-loading molar ratio of amlexanox to the anti-proliferative drug is 			from (1:10)-(10:1) (claims 15-17).  
	(c) 	the drug-loading molar ratio of amlexanox to the anti-proliferative drug is 			from (1:3)-(3:1) (claims 18, 20 and 22)
	(d)	the drug-loading molar ratio of amlexanox to the anti-proliferative drug is 			from (1:2.5)-(1.5:1) (claims 19, 21 and 23).
9.	Davila et al teach a drug-eluding stent for treating vascular disease including restenosis (see paragraphs [0003] and [0005]), comprising a stent body and a pharmaceutical composition comprising the anti-proliferative agent rapamycin, “… in a preferred embodiment, the rapamycin is incorporated onto the surface of the stent or portions thereof,” (lines 9-10 of paragraph [0084]) and see paragraph [0085].  Davila et al teach a combination therapy comprising the addition of an anti-inflammatory agent with the anti-proliferative agent rapamycin incorporated into a coating on the surface of a stent, wherein said combination therapy results in a better therapeutic effect, (see paragraph [0139] on page 14.
Davila et al teach a combination comprising the anti-proliferative agent rapamycin and an anti-inflammatory agent incorporated into a coating on the surface of a stent body, which provides the “added therapeutic benefit of limiting the degree of local smooth muscle cell proliferation and reducing a stimulus for proliferation, i.e. inflammation,” (see paragraph [0139], lines 14-16), but do not teach an embodiment wherein the anti-inflammatory agent is amlexanox.
	However, Su et al teach that in order to achieve a controlled, delayed delivery of an agent for the treatment of restenosis, one can employ a stent having a surface coating comprising an active agent (see paragraph [0019]), wherein the active agent can be an anti-inflammatory agent, more particularly amlexanox, (see the first line of agents in Table 1 on page 3).  Landriscina et al teach that amlexanox inhibits cell proliferation, particularly smooth muscle (specifically aorta smooth muscle cell, see page 32757, under “Amlexanox Reversibly Inhibits Cell Proliferation,” second column, last 5 lines).
	In view of the foregoing, it would have been obvious to pick and choose from the known anti-inflammatory agents taught by Su et al and employ amlexanox in a pharmaceutical composition distributed on the surface of a drug-eluding stent, based on the teaching of Landriscina et al.  The comprehensiveness of the list of agents in Table 1 does not negate the fact that amlexanox was specifically mentioned as an agent to be distributed on a stent body.
	Considering that Davila et al teach a drug-eluding stent comprising a stent body and a pharmaceutical composition comprising the antiproliferative agent rapamycin in combination with an anti-inflammatory agent, it is determined that it would have been obvious to include the anti-inflammatory agent amlexanox with a reasonable expectation of success.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976)).  And as indicated by the court in Sundance, Inc. v. DeMonte Fabricated, Ltd., 550.3d 1356 (Fed. Cir. 2008), a claimed invention is obvious if it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined.
	Regarding claim 14, the drug loading rate of amlexanox on the drug stent is a result-effective variable.  It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results.  
	Regarding claims 15-23, the loading molar ratio of amlexanox to the anti-proliferative drug (rapamycin) is a result-effective variable.  It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results.  See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, instant claims 14-23 are also rejected as prima facie obvious.
Applicant’s Response
10.	Applicant traverses the obviousness rejection, arguing that Davila et al “merely teaches the addition of an anti-inflammatory agent with the anti-proliferative drug,” (see Remarks, page 6 of 9, lines 1-2) and fails to explicitly disclose the use of amlexanox Davila et al is only concerned with the anti-proliferative action on smooth muscle cells but is silent regarding the low inhibitory action on endothelial cell growth. Applicant argues that the possible anti-inflammatory agents disclosed by Davila et al are largely “corticosteroids and analgesic-antipyretic agents with different natures compared to amlexanox,” (see Remarks, page 7 of 9, lines 6-9). 
	Applicant contends that the technical problem of Su et al is a suitable method of coating an implant having interstices, which is “significantly different” than the technical problem of the present application.  Applicant argues that Su et al teaches a stent coating that may contain two distinct layers of agents, which is different than the present application. Applicant alleges that although Su et al specifically names amlexanox as an example of anti-inflammatory agent for coating a stent in Table 1, Su et al fail to teach the selective inhibitory nature of amlexanox, (i.e. having anti-proliferative action on smooth muscle cells without inhibiting endothelial cell growth). Applicant concludes that there is no motivation for one skilled in the art to combine said references to arrive at the invention of the instant application. 
Response to Arguments
11.	In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the stent of Davila et al limits the degree of local smooth muscle cell proliferation, and it is clear that amlexanox has activity of inhibiting smooth muscle cells (specifically aorta smooth muscle cells as taught by Landriscina et al), nothing unobvious is seen in employing amlexanox on the surface of said stent.          
	Davila et al provide a non-limiting list of pharmaceutical agents/ combinations of agents that may be delivered by the stent coating in paragraph [0069] (pages 5-6), including anti-inflammatory agents and immunomodulators. One skilled in the art would not be constrained to the non-limiting list of paragraph [0069] and based on the teachings of Su et al and Landricina et al would be motivated to incorporate another anti-inflammatory agent with activity against smooth muscle cells, commonly employed on a stent body, specifically amlexanox.  And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent anti-inflammatory) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Su et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. amlexanox incorporated into a coating on the body of a stent) and its function was known in the art; (3) a person of ordinary skill in the art would have 4) the results of the substitution would have been predictable.
	Accordingly, the previous obviousness rejection is maintained.

Conclusion
12.	Claims 1-11 and 13-23 are pending in the application.  Claims 1-10 are presently withdrawn from consideration.  Claims 11 and 13-23 are rejected.  No claim is currently allowable.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 17, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611